DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 7/25/2022.  Claims 8- 19, 21 and 22 are pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 8-19, 21 and 22, the claims appear to be drawn to a method of controlling a vapour compression system, where one skilled in the art would recognize that such control is typically executed by a controller in conjunction with inputs from various sensors.  However, the disclosure is silent to the structure that actually performs the control function.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claims 8-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8-19, 21 and 22, because the claims appear to be drawn to a method of controlling a vapour compression system and the structure that actually performs the control function not being disclosed, renders the claim unclear in light of the 112 1st rejection above. 
In particular, the lack of sufficient structure to perform control of the vapour compression system i.e. adjusting control parameters does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claims. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13, 15-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girotto (EP2718642B1) and Taguchi (EP0217605A2) in view of Minami et al. (US9689589).

Regarding Claims 8, 21 and 22, Girotto teaches a method for controlling a vapour compression system [0006; fig 2], the vapour compression system comprising a compressor unit [1], a heat rejecting heat exchanger [2], an ejector [14], a receiver [5], at least one expansion device [6] and at least one evaporator [7] arranged in a refrigerant path [fig 3], the vapour compression system further comprising a liquid separating device [8] arranged in a suction line of the vapour compression system [0014; 0016; 0028; fig 2]  and a liquid level sensor [22] arranged in the liquid separating device [0042] and the liquid separating device comprising a gaseous outlet [at least the outlet to the suction inlet of compressor 1] connected to an inlet of the compressor unit [1] and a liquid outlet [at least the outlet from the lower end of device 8 to the inlet of injector 14] connected to a secondary inlet [15] of the ejector [14; 0038; by inspection at fig. 2]; monitoring a liquid level in the liquid separating device by means of the liquid level sensor [0038; 0042]. 
Girotto does not explicitly teach the steps of: in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value and/or reducing a maximum allowable opening degree of the expansion device(s) based on a superheat value of refrigerant associated with said evaporators, thereby preventing said evaporator(s) from being operated in a flooded state.
However, Taguchi teaches an air conditioner having a compressor unit [10], a heat rejecting heat exchanger [20], an expansion device [21] and an evaporator [22] arranged in a refrigerant path and a liquid separating device [23; 0008; fig 2] having a liquid level sensor [24] arranged in the liquid separating device [0010], and the steps of: - monitoring a liquid level in the liquid separating device by means of the liquid level sensor [0011-0013], and - in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by for the evaporator reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state [0011-0013].   Taguchi teaches that it is known in the field of endeavor of refrigeration to control the liquid level in a liquid separating device in order to prevent liquid refrigerant from flowing into the compressor [0013].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Girotto to in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state in view of the teachings of Taguchi in order to prevent liquid refrigerant from flowing into the compressor.
Lastly, Minami teaches a refrigeration apparatus having a liquid separating device [at least first receiver 80; 0045; fig 1] and in the case that the liquid level in the liquid separating device is above a predefined threshold level [at least level A; 0151; 0152; fig 7], adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value [0154; where selecting a positive i.e. increased setpoint for a superheat value would necessarily reduce the liquid level in the liquid separating device], thereby preventing said evaporator(s) from being operated in a flooded state [0154; where the superheat value is a superheat value of the evaporator as measured by sensors 75, 71]. Minami teaches that it is known in the field of endeavor of refrigeration to control the liquid level in a liquid separating device in order to suppress the sending of liquid refrigerant to the compressor [0156].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Girotto to in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value based on superheat value of refrigerant associated with said evaporators, thereby preventing said evaporator(s) from being operated in a flooded state in view of the teachings of Taguchi in order to suppress the sending of liquid refrigerant to the compressor.

Regarding Claim 9, Girotto, as modified, teaches the invention of Claim 8 above and Girotto teaches wherein the step of adjusting a control parameter further comprises adjusting a control parameter of the vapour compression system in order to increase a flow rate of refrigerant from the liquid separating device to the secondary inlet of the ejector [0017; 0018; where a differential pressure of the system is adjusted].

Regarding Claims 10, 11 and 15, Girotto, as modified, teaches the invention above and Girotto teaches wherein the step of adjusting a control parameter [at least a pressure and/or temperature] of the vapour compression system comprises reducing a pressure prevailing inside the receiver [0017; 0018; 0034; where a differential pressure of the system is adjusted].

Regarding Claims 12 and 16, Girotto, as modified, teaches the invention above and Girotto teaches adjusting a control parameter of the vapour compression system by increasing a pressure of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector [0014-0017; where the function is realized by operation of the system].

Regarding Claims 13, 17 and 18, Girotto, as modified, teaches the invention above and Gritto teaches adjusting a control parameter of the vapour compression system by decreasing a pressure prevailing in the suction line of the vapour compression system [0017; 0018; 0034; where a differential pressure of the system is adjusted and a decrease in pressure occurs dependent upon the level of refrigerant within component 5].

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girotto (EP2718642B1), Taguchi (EP0217605A2) and Minami et al. (US9689589) as applied to claim 1 above, and further in view of Nishijima et al. (US2004/0255612).

Regarding Claims 14 and 19, Girotto, as modified, teaches the invention above but does not teach adjusting a control parameter of the vapour compression system by increasing a temperature of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector.
However, Nishijima teaches a vapor compression refrigerator having a compressor [10], condenser [20], condenser fan [21] and ejector [40; 0030-0032; fig 1] that adjusts a control parameter of the vapour compression system by increasing a temperature of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector [0053].   Nishijima teaches that it is known in the field of endeavor of refrigeration that this arrangement improves the COP of the system [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Girotto to have adjusting a control parameter of the vapour compression system by increasing a temperature of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector in view of the teachings of Nishijima in order to improve the COP of the system.



Response to Arguments
a)
On pages 5-6 of the remarks, Applicant argues that the rejection pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph applied to Claims 8-19, 21 and 22 is improper.  See 112 rejection above for detailed rejection. In particular, Applicant argues that a controller is implicitly taught in the disclosure, that the structures of controllers are known, and that details of that which is well-known need not be disclosed.  Applicant's arguments have been considered but are not persuasive. 

In response to Applicant's arguments, Applicant is reminded that implicit or not....and whether one skilled in the art may know the structure of a controller or not...the question is whether Applicant has demonstrated possession of the controller.  See MPEP 2163 IIA, IIA2
Again, a review of the disclosure does not support a conclusion of possession.  Accordingly, the rejection is maintained. 


b)

	On page 6 of the remarks, Applicant argues that the rejection pursuant 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph applied to Claims 8-9, 21 and 22 is improper. See 112 rejection above for detailed rejection. In particular, Applicant argues implicit disclosure and well-known understanding of a controller.
                                                                                                                                                                                                                    
                                                                                                                                                                                  
                                                                                                                                                            .                                                                                                                                                            In response to Applicant’s arguments, Applicant is reminded that pursuant to MPEP 2173.03 there must be correspondence between the specifications and the claims.  In particular, claims must find support in the specifications and cannot be read apart and independent of the supporting specifications.  
Again, a review of the specification does not support a conclusion of correspondence.  Accordingly, the rejection is maintained.

c)

On pages 6-8 of the remarks, Applicant argues with respect to Claim 8 that Girotto (EP2718642B1, hereinafter “Girotto”) as modified by Taguchi (EP0217605A2, hereinafter “Taguchi”) and Minami et al. (US9689589, hereinafter “Minami”) does not teach " in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value and/or reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state."  In particular, Applicant argues that the technologies of Girotto and Taguchi are incompatible and thus the combination would render the operation of Girotto’s system inoperable and therefore does not teach “...reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state.” Applicant's arguments have been considered but are not persuasive.

In response to Applicant's arguments, Applicant is reminded that claim 8 are rejected under 35 USC 103(a) where Girotto teaches the basic structure of the invention including a vapour compression system [0006; fig 2], the vapour compression system comprising a compressor unit [1], a heat rejecting heat exchanger [2], an ejector [14], a receiver [5], at least one expansion device [6] and at least one evaporator [7] arranged in a refrigerant path [fig 3], the vapour compression system further comprising a liquid separating device [8] arranged in a suction line of the vapour compression system [0014; 0016; 0028; fig 2]  and a liquid level sensor [22] arranged in the liquid separating device [0042] and Taguchi is used to teach similar structure where in the case that the liquid level in the liquid separating device [23] is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator [22] to the liquid separating device by, for the evaporator, reducing a maximum allowable opening degree of the expansion device [21] thereby preventing said evaporator(s) from being operated in a flooded state [0011-0013] for the advantage of reducing liquid back to the compressor.
With respect to Girotto having multiple evaporators, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather the test is what the combined teachings of those references would have suggested.  In this instance, the teachings of Taguchi suggest that the liquid level in separating device [8] can be controlled by operation of expansion valve 6.  MPEP 2145 III
Thus, one skilled in the art would not conclude that the prior art references are incompatible.  Additionally, if Girotto teaches liquid refrigerant control by other methods...building redundancy into a system using the method of Taguchi is an advantage.
Accordingly, the rejection is maintained.

d)

On pages 6-10 of the remarks, Applicant argues with respect to Claim 8 that Girotto (EP2718642B1, hereinafter “Girotto”) as modified by Taguchi (EP0217605A2, hereinafter “Taguchi”) and Minami et al. (US9689589, hereinafter “Minami”) does not teach " in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value and/or reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state."  In particular, Applicant argues that the technologies of Girotto and Minami are incompatible and thus the combination would render the operation of Girotto’s system inoperable and therefore does not teach “...selecting a positive setpoint for a superheat value and thereby preventing said evaporator(s) from being operated in a flooded state.” Applicant's arguments have been considered but are not persuasive.

In response to Applicant's arguments, Applicant is reminded that claim 8 are rejected under 35 USC 103(a) where Girotto teaches the basic structure of the invention including a vapour compression system [0006; fig 2], the vapour compression system comprising a compressor unit [1], a heat rejecting heat exchanger [2], an ejector [14], a receiver [5], at least one expansion device [6] and at least one evaporator [7] arranged in a refrigerant path [fig 3], the vapour compression system further comprising a liquid separating device [8] arranged in a suction line of the vapour compression system [0014; 0016; 0028; fig 2]  and a liquid level sensor [22] arranged in the liquid separating device [0042] and Minami is used to teach similar structure where a liquid separating device [at least first receiver 80; 0045; fig 1] and in the case that the liquid level in the liquid separating device is above a predefined threshold level [at least level A; 0151; 0152; fig 7], adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value [0154; where selecting a positive i.e. increased setpoint for a superheat value would necessarily reduce the liquid level in the liquid separating device], thereby preventing said evaporator(s) from being operated in a flooded state [0154; where the superheat value is a superheat value of the evaporator as measured by sensors 75, 71] for the advantage of suppressing the sending of liquid refrigerant to the compressor [0156].
With respect to Applicant’s assertion that the receivers of Minami are high pressure receivers, it is pointed out that in a heating operation the receivers are on the suction side of the compressor.  Thus, the teachings of Minami when combined with Girotto suggest that selecting a positive setpoint for a superheat value necessarily decreases a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device and thereby prevents said evaporator(s) from being operated in a flooded state. MPEP 2145 III
Thus, one skilled in the art would not conclude that the prior art references are incompatible. Lastly, Applicant’s arguments against particular elements found in the prior art references is dubious at best...considering Applicant’s claims and disclosure is sufficiently broad i.e. Applicant has not specified a particular way to accomplish the recited function...such that the prior art reads upon the claimed limitations.
 Accordingly, the rejection is maintained.
For at least the reasons above, claims 8-19, 21 and 22 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763